Citation Nr: 0501784	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  00-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a left 
foot fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1940 to September 
1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2000 rating action that 
denied a rating in excess of 10 percent for residuals of a 
left foot fracture.  Later in January 2000, a Notice of 
Disagreement was received, followed by the RO's issuance of a 
Statement of the Case (SOC).  A Substantive Appeal was 
received in February 2000.  In May 2000, the veteran and his 
wife testified at a hearing before a hearing officer at the 
RO; a transcript of the hearing is of record.  

By decision of June 2000, the hearing officer granted an 
increased rating, from      10 percent to 20 percent, for the 
veteran's left foot disability, effective from the October 
18, 1999 date of the claim for increase; the matter of a 
rating in excess of 20 percent remains for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Supplemental 
SOCs (SSOCs) were issued in June 2000 and April and June 
2003, reflecting the RO's continued denial of a rating in 
excess of 20 percent for residuals of a left foot fracture.  

In response to the veteran's request for a Board hearing, by 
letter of October 2003, the RO notified the veteran of a 
Board hearing at the RO that had been scheduled for him later 
that month.  The veteran cancelled the hearing in a statement 
that was received later in October 2003.

In December 2003, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this case on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

In December 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in November 2004, reflecting 
the RO's continued denial of a rating in excess of         20 
percent for residuals of a left foot fracture.
       
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.
  

REMAND

As noted in the December 2003 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

This matter was previously remanded to the RO for further 
action, to include obtaining outstanding pertinent VA 
podiatric records, arranging for the veteran to undergo VA 
orthopedic examination to obtain specific clinical findings 
necessary to adjudicate this claim, and adjudicating the  
matter of whether the veteran is entitled to a separate 
disability rating for any arthritis that is a residual of his 
service-connected left foot fracture.  Appellate review 
discloses that all of the previously requested action has not 
been accomplished.  

Although a VA orthopedic examination was conducted in 
September 2004, and the examiner furnished the requested 
clinical findings, including an assessment that the veteran 
currently had degenerative joint disease of the left ankle, 
the RO failed to adjudicate the matter of whether the veteran 
is entitled to a separate disability rating for such left 
foot arthritis, as requested in the Board Remand.

Further, although the RO obtained some outstanding pertinent 
records of podiatric treatment of the veteran from 1999 to 
2003 at West Haven and Waterbury, Connecticut VA medical 
facilities, it failed to obtain a written report of left foot 
X-rays dated on or about October 13, 1998, as specifically 
requested in the Board Remand.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO for compliance 
with the prior remand.  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should request, from the West 
Haven and  Waterbury VA medical 
facilities, a copy of a written report of 
left foot X-rays of the veteran dated on 
or about October 13, 1998.  In requesting 
this record from each facility, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 20 percent for 
residuals of a left foot fracture in 
light of all pertinent evidence and legal 
authority.  The RO should specifically 
document its consideration of whether the 
veteran is entitled to a separate 
disability rating for any arthritis that 
is a residual of his service-connected 
left foot fracture.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


